VIDEO DISTRIBUTION AGREEMENT
 
BUSINESS TERMS SCHEDULES
 
1. 
 
AGREEMENT DATED AS OF: 
 
September 25, 2007
         
2.
 
PARTIES:
               
uKarma:
 
uKarma Corporation (a California corporation)
520 Broadway, Suite 350
Santa Monica, CA 90401
         
 
 
Northern Response:
 
Northern Response International Limited
18 Skagway Avenue
Toronto, Ontario, M1M 3V1, Canada
         
3.
 
TRADEMARKS:
 
uKarma, Xflowsion, Triple Training, Calm Down Dog, Amazing Abs, Body Blast,
Dreams Realized, Look Great Outside, Feel Great Inside, Mind Blowing Fitness for
Every Body, The most fun you’ll ever have working out, ultimate cross training
for mind, body, and spirit.
         
4.
 
THE PROGRAMS:
                 
PROGRAMS:
 
Xflowsion (Yoga/fitness video series), including the following “workouts:” Live
in Hollywood; Amazing Abs; Body Blast; Calm Down Dog; Dreams Realized (audio
CD); and Anytime Anywhere (Audio CD). Programs may also include certain printed
content including the following: Real Meals Guidebook; and Moves and Grooves
Fitness Guide.

 
INFOMERCIALS: 30-minute (and shorter) audio-visual programming produced by
uKarma to advertise, market, promote and sell the Programs by direct response
television advertising.

 
5.
 
TYPE OF LICENSE: i) exclusive right and license for Northern Response to
broadcast the Infomercial and non-exclusive right to use the uKarma Marks and to
market, distribute and sub-license the Licensed Works; ii) Exclusive right and
license for Northern Response to market, distribute, sub-license the Programs,
in any Home Video Formats through all channels of distribution except as
otherwise provided for herein; provided that uKarma can accept and fulfill
orders worldwide through its owned and/or operated websites (collectively,
“uKarma’s Websites”) including but not limited to www.xflowsion.com and
www.uKarma.com. For purposes of this Agreement, “Home Video Formats” means all
physical home video formats whether now known or hereinafter devised, including
but not limited to VHS, Digital VHS, HDTV-VHS, DVD, Blu-Ray, HD-DVD, DVD-ROM,
CD-ROM, UMD and all other forms of physical home video programming, but
excluding all forms of distribution via the Internet (including, without
limitation, streaming, electronic sell-through and all other forms of digital
distribution).

 
i
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 
6.
 
THE USE OF THE UKARMA MARKS:
 
Non-exclusive right and license to use the uKarma Marks in the Distribution and
Sale of the Programs in the Territory, including but not limited to the use of
the uKarama Marks in the Infomercial.
 
 
 
 
 
7.
 
THE TERRITORY:
 
The world, excluding the United States, its territories, commonwealths and
possessions.
 
 
 
 
 
8.
 
DEADLINE DATES:
 
 

 
 
 
THE TERM:
THE COMMENCEMENT DATE: October 15, 2007
 
 
 
THE EXPIRATION DATE: February 14, 2008

 
 
 
RENEWAL TERMS: The Term of this Agreement shall automatically renew for
additional four (4) month periods unless uKarma provides Northern Response
thirty days prior written notice of its desire to terminate the Agreement.
 
 
 
9.
 
FEES: Northern Response shall pay 50% (of the total amount due uKarma in each
instance) in advance and 50% prior to pickup in US Dollars to uKarma, via wire
transfer, the Wholesale Price for each Unit ordered as follows: for distribution
in Canada, $16.50 and for distribution in the Territory but outside of Canada,
$14.50. All Distribution Costs (or an estimate thereof) shall also be paid in
advance with each Program Unit order.

 
DISTRIBUTION COSTS: All Distribution Costs shall be borne by Northern Response,
or its Affiliates, sub-distributors or sub-licensees. “Distribution Costs” shall
mean all costs incurred in connection with delivery of the Programs (and any
Units thereof); all costs incurred in connection with duplication of the
Programs for Northern Response (including without limitation, addition of the
alternative language audio tracks into the non-English language versions of the
Programs); all costs of prints, costs of packing, transportation and insurance
from the country of origin to the country of distribution; custom duties,
alteration fees, sales, use, excise and franchise taxes, import taxes; all costs
of subtitling or dubbing; promotional and publicity expenses including paid
advertising; and expenses in recovering debts from defaulting distributors.
“Units” mean units of the Programs manufactured in any Home Video Format.
“Affiliates” mean any other company that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
the applicable Party hereunder.
 

10.
BANK INFORMATION FOR WIRE PAYMENT:

 
 

 
Account Name:
 
Account No.:
 
Bank Address:
 
ACH/ Wire Routing Number:
 

 
ii
 INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

11.
ADDRESS FOR NOTICE:

 

To uKarma:   uKarma Corporation    
 
   
520 Broadway, Suite 350
Santa Monica, CA 90401
Attn: Bill Glaser
Ph: 310-998-8909
Fax: 310-861-0542


 
With a copy to (which copy shall not constitute notice):


Mary Innis
Loeb & Loeb LLP
321 North Clark Street, Suite 2300  
Chicago, IL 60610
Ph: 312-464-3133
Fax: 312-803-2120
            To Northern Response:   Northern Response International Limited    
18 Skagway Avenue
Toronto, Ontario, M1M 3V1, Canada
Attn: David Baldassi
Ph: 416-261-6699 (ext. 307)
Fax: 416-261-4159
e-mail: david@nresponse.com

 

12.  
LAW AND JURSIDCTION:
                  GOVERNING LAW:   The laws of the State of California, USA.    
          EXCLUSIVE JURISDICTION:   Arbitration before a retired judge on the
Entertainment Panel of JAMS in Santa Monica, California.

 
 
iii
 INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 
UKARMA CORPORATION
(uKarma)
 
 

By:               Its:               Date:                
NORTHERN RESPONSE INTERNATIONAL LIMITED
(Northern Response)
          By:               Its:               Date:      

 
 
iv
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
VIDEO DISTRIBUTION AGREEMENT
 
STANDARD TERMS AND CONDITIONS
 
This Video Distribution Agreement, by and between the parties described in
Schedule 2 of the Business Terms attached hereto (“uKarma” and “Northern
Response”), the Standard Terms and Conditions, the Appendices and Exhibits and
the Business Terms (collectively, the “Agreement”), is made as of the date set
forth in Schedule 1 of the Business Terms (the “Effective Date”).
 
WHEREAS, uKarma has certain rights in and to the trademarks set forth in
Schedule 3 (collectively, the “uKarma Marks”);
 
WHEREAS, uKarma and/or its Affiliates, also has certain rights, including
copyright, to the Programs and certain other audio-visual programming and
photographic and digitized images provided to Northern Response pursuant to this
Agreement (collectively with the Infomercials and uKarma Marks, the “Licensed
Works”);
 
WHEREAS, Northern Response recognizes that the uKarma Marks and the Licensed
Works have been used:
 

a.  
in the Programs produced, owned and distributed by uKarma;

 

b.  
in advertising, publicity and home video productions and allied fields by
uKarma; and

 

c.  
in promotional and advertising materials in diverse businesses by uKarma.

 
WHEREAS, Northern Response recognizes and acknowledges that the uKarma Marks are
well-known and recognized by members of the general public and the trade, and
are associated in the public mind exclusively with uKarma, and are designations
in which uKarma has acquired considerable and valuable goodwill.
 
NOW, THEREFORE, in consideration of the mutual premises herein contained, and
intending to be bound by this Agreement, the parties agree as follows:
 

1.  
GRANT OF LICENSE.

 

a.  
Grant. Upon and subject to the terms and conditions hereinafter set forth,
uKarma hereby grants to Northern Response, and Northern Response hereby accepts,
the right, license and privilege specified in Schedule 5 (with the right to
sublicense as permitted hereunder) in the geographic areas specified in Schedule
7 (the “Territory”). Such right, license and privilege is hereinafter called the
“License.” The Programs shall be selected from time to time by mutual agreement
of uKarma and Northern Response, but uKarma shall have the sole discretion to
approve or disapprove each requested selection. Northern Response shall bear
uKarma’s cost of duplication and delivery of all Programs to Northern Response
or its Affiliates, sub-distributors or sub-licensees. In addition, Northern
Response shall produce and provide to uKarma (or its designee) dubbed and/or
subtitled language tracks of all Programs not in the English language to be
distributed hereunder. uKarma (or its designee) shall be responsible for
manufacturing and duplicating all such alternative language Programs.

 
1
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

b.  
In connection with the License, uKarma hereby also grants to Northern Response
the following rights:

 

i.  
To publicize, advertise and exploit the rights granted to Northern Response
hereunder and to cause or permit others to do so, subject to the provisions of
this Agreement. In that regard, uKarma hereby grants to Northern Response solely
for the purpose of advertising, publicizing and promoting the rights herein
granted to Northern Response in the Programs, subject to any restrictions or
conditions by which uKarma is bound, the right: to publish or cause to be
published synopses, summaries and resumes of the Programs in all advertising
media; to use the Infomercials to advertise and promote the sale of the
Programs, provided that Northern Response or its Affiliates, sub-distributors or
sub-licensees shall be responsible for any language dubbing, alterations to
conform to local law and payment of all fees for the Infomercials to run on
local television; to use the name, approved likeness and approved biography of
any performer rendering services in connection with such Programs and/or
Infomercials; to use the title of such Programs and/or Infomercials, music
recorded in such Programs and artwork and design used in connection with such
Programs and/or Infomercials; provided, however, no use shall constitute a
direct or implied endorsement of any product or service.

 

ii.  
To distribute the Programs including dubbed and subtitled versions of the
Programs and Infomercials at Northern Response’s or its Affiliates’,
sub-distributors’ or sub-licensees’ sole cost and expense. uKarma shall provide
Northern Response with DVDs of the Programs for preparation of the dubbed and
subtitled versions of the Programs. Northern Response shall provide the dubbed
and/or subtitled language tracks to uKarma. uKarma shall approve or disapprove
each dubbed or subtitled version within a reasonable period of time following
uKarma’s receipt thereof, and thereafter arrange for the manufacture and
duplication of the required Home Video Formats and deliver same to Northern
Response. uKarma shall provide masters of the Infomercials to Northern Response
for preparation of dubbed and subtitled versions and any other alterations
required for distribution in the Territory. Northern Response shall provide the
dubbed and/or subtitled versions of the Infomercials to uKarma for approval
within a reasonable period of time following uKarma’s receipt thereof.

 
2
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

iii.  
The right to associate appropriately the uKarma Marks with the Programs and/or
Infomercials, but only for the following limited purposes: (A) to increase sales
of the Programs pursuant to this Agreement; (B) to identify uKarma as exclusive
owner of the Programs; (C) to enhance consumer awareness of the uKarma Marks and
uKarma’s publications, videos, images, other content, and talent; and (D) to
increase uKarma’s goodwill and the value of the uKarma Marks.

 

c.  
Northern Response may sublicense the rights granted under this Agreement only to
third party distributors known to Northern Response as necessary to exploit the
rights granted under this Agreement; provided that (i) each sublicensee must
agree in writing to be bound by the terms of a separate Agreement to be mutually
agreed to by both parties hereto and the material terms of this Agreement must
be incorporated into each agreement between Northern Response and its
sublicensees) concerning the Licensed Works and name uKarma an express third
party beneficiary thereof; and (ii) a breach by such sublicensee of such
agreement shall constitute a breach by Northern Response of this Agreement.
Northern Response shall be responsible for all sublicenses granted pursuant to
this Agreement and shall indemnify uKarma, consistent with Section 8 hereof, for
all Losses caused by its sublicensees.

 

d.  
uKarma will at all times have unrestricted free access to all alternate language
tracks and dubbed versions of the Programs and Infomercials, advertising and
promotional materials, artwork and other materials created by Northern Response
pursuant to this Agreement. Northern Response will promptly give uKarma notice
of each person who prepares any dubbed or subtitled tracks for the Programs and
Infomercials and of each laboratory or facility where the tracks are located.
Promptly after completion of any dubbed or subtitled version of the Programs and
Infomercials, Northern Response will provide uKarma with immediate unrestricted
free access to all dubbed and subtitled tracks. uKarma will immediately become
the owner of the copyright in all dubbed and subtitled tracks, subject to a
non-exclusive free license in favor of Northern Response to use such tracks
during the Term solely for exploitation of the rights licensed hereunder. If
such ownership is not allowed under a law in the Territory, then Northern
Response will grant uKarma a non-exclusive free license to use such dubbed or
subtitled tracks worldwide in perpetuity without restriction.

 

e.  
Subject to Section 1.c. hereof, in any permitted sublicense or other assignment
of the rights granted herein, Northern Response shall absorb all fees and costs
of its sublicensees and/or assignee, such that there shall be no reduction in
the sums otherwise payable to uKarma hereunder by reason of any sublicense or
other assignment. Northern Response shall not enter into any arrangement for the
distribution or exploitation of the Programs outside of the Territory.

 
3
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

f.  
All rights not specifically granted to Northern Response under this Agreement
are hereby reserved by uKarma for its use or disposition, and uKarma may exploit
any such rights during the Term in the Territory. Northern Response shall
exploit the rights herein granted by uKarma diligently, conscientiously and to
the best of its ability to maximize revenues, such commitment being of the
essence of this Agreement and a material inducement to uKarma to enter into this
Agreement.

 

g.  
Notwithstanding Section 1.a. above and the exclusive license specifically
granted in this Agreement, Northern Response agrees that uKarma may itself
exploit some or all of the rights granted herein in the Territory but only to
the extent that English language Home Video Formats are purchased directly by
consumers in the Territory through uKarma’s Websites.

 

h.  
Northern Response hereby acknowledges the great value of the goodwill associated
with the uKarma Marks and the worldwide recognition of same and that the
proprietary rights therein, and goodwill attached thereto, are solely and
exclusively owned by uKarma and that the uKarma Marks and other words, devices,
designs and symbols have a secondary meaning that is firmly associated in the
minds of the general public exclusively with uKarma and/or its Affiliates and
related companies and their respective videos, published material, products and
other activities; and any additional goodwill attached to the uKarma Marks,
created through the use of such Marks by Northern Response shall inure to the
benefit of uKarma alone. During and after the Term, Northern Response shall not
itself and shall not assist any person or entity to: (i) challenge the scope,
validity, or enforceability of, or title to, any of the Licensed Works; (ii) do,
omit to do or permit anything that is likely to diminish the rights of uKarma in
the Licensed Works or endanger the value or validity of the Licensed Works or
bring them into disrepute; (iii) register or seek to register any Licensed
Works, whether as a trademark, legal entity name, Internet domain name,
copyright or otherwise, or impair, threaten, block or cancel any application or
registration therefor owned by uKarma or its designees; (iv) edit, alter or
otherwise use the uKarma Marks in any forms not specifically approved in writing
by uKarma, including without limitation combining one or more uKarma Marks with
other words or devices so as to create a unitary mark, combined mark, joint mark
or co-branding scheme; (v) do anything or fail to do anything that is likely to
diminish the rights of uKarma in the uKarma Marks or to impair any registration
of the uKarma Marks or to endanger the value or validity of any of the uKarma
Marks or to bring any of the uKarma Marks to disrepute or to jeopardize any
regulatory or other relevant consents, permits or approvals relating to any of
the Programs; or (vi) use any of the uKarma Marks (or any designation
incorporating the uKarma Marks, or any designations similar thereto or derived
therefrom) in any form not approved in advance and in writing by uKarma.
Northern Response shall execute and deliver registered user trademark statements
to uKarma as uKarma requests from time to time. Northern Response shall execute
all papers and perform such other acts as uKarma reasonably requests to transfer
to uKarma any ownership interest in and to any Licensed Works that Northern
Response acquires notwithstanding the provisions of this Agreement.

 
4
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

i.  
Alteration of Programs and/or Infomercials.

 

i.  
Northern Response shall distribute the Programs and use the Infomercials in
their entirety as delivered, and Northern Response agrees not to itself, nor
will it authorize or permit any third party to, cut, edit, change, alter, modify
or add to prints of the Programs and Infomercials. Northern Response or any of
its permitted sublicensees shall however edit prints of the Programs and
Infomercials solely to meet governmental requirements (including, without
limitation, advertising and other consumer protection laws and regulations); but
under no circumstances shall Northern Response delete, edit, alter or reposition
the main or end titles or any part thereof or the copyright notice or the
credits. In addition, Northern Response can edit infomercials for pricing and
offer changes. voice-over in terms of language and script, local 800 numbers,
and other related edits for the purpose of finding the ideal marketing language
for particular markets within the Territory. In the event that any edits shall
be required to be made as herein provided, Northern Response shall give uKarma
reasonable prior notice thereof and all such alterations shall require the prior
approval of uKarma. It is expressly understood and agreed that uKarma shall have
no responsibility whatsoever for, and shall not be liable in any way to Northern
Response (or any of its permitted sublicensees) because of, any act of any
regulatory board or other governmental authority in the Territory save and
except for a breach of uKarma’s representations and warranties in section 7.a.
Any breach of the terms of this paragraph (save and except for a breach caused
by uKarma’s breach of its representations and warranties) shall constitute a
material default entitling uKarma at its election and in addition to any other
rights or remedies available to uKarma and without releasing or discharging
Northern Response from any liability hereunder, to terminate this Agreement in
whole or in part.

 

ii.  
Compliance with all laws. Northern Response or its sublicensees shall include
all labels and notices required by applicable local laws and regulations on the
Programs and/or Infomercials. Northern Response shall at all times comply with
all laws, rules, regulations and ordinances applicable to its performance of and
actions taken in connection with this Agreement. Northern Response will not
violate any applicable material federal, state or local law or regulation of any
country in which the distribution of the Programs and use of the Infomercials
takes place. It is solely Northern Response’s (or any of its permitted
sublicensees’) responsibility to determine the law and applicable standards and
whether Northern Response’s distribution or the Programs and use of the
Infomercials in any country within the Territory will violate the applicable
laws and standards.

 
5
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

j.  
Publicity and Promotional Materials; Videos and Packaging for Videos.

 

i.  
uKarma shall have the right to approve all advertising and promotional materials
in any media whatsoever in connection with the exploitation of any rights
granted hereunder and the distribution of the Programs, as well as (without
limiting the foregoing) the packaging used in connection with videos of the
Programs prepared by or under the authority of Northern Response (collectively
the “Promotional Materials”), including, without limitation, the concept and
design therefor and all copy, photographs, stills and illustrations. Upon
written request, Northern Response shall furnish all such Promotional Materials
to uKarma for inspection and approval at various stages of preparation when
reasonably possible, but in no event shall any such Promotional Materials be
utilized or released by Northern Response unless and until uKarma shall have
approved same. uKarma agrees to approve or disapprove each submission of
Promotional Materials within a reasonable period of time following uKarma’s
receipt thereof; provided, however, any submission not specifically approved by
uKarma shall be deemed disapproved. Without limitation of the foregoing, to the
extent uKarma delivers to Northern Response advertising and promotional
materials, Northern Response shall not be required to submit same to uKarma for
approval in accordance with the foregoing, provided Northern Response makes no
changes thereto (other than changing the copy from English to the native
language of the applicable country in the Territory).

 

ii.  
Northern Response shall have the right, subject to the provisions hereof,
including, without limitation, uKarma’s approval rights set forth in
subparagraph 1.j.i. above, to use film or video clips of no more than sixty (60)
seconds in duration from the Programs and uKarma’s name solely to advertise and
promote the distribution of the Programs by Northern Response, provided no such
use may constitute a direct or implied endorsement of any product or service.
Without limitation of the foregoing, to the extent uKarma delivers to Northern
Response one or more promotional videos, Northern Response shall not be required
to submit same to uKarma for approval in accordance with subparagraph 1.j.i.
above provided Northern Response makes no changes thereto.

 
 
6
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

k.  
Delivery.

 

i.  
uKarma will make (Northern Response acknowledges receipt of certain Materials
prior to this Agreement) the Materials set forth on Exhibit A available to
Northern Response on or before fifteen (15) days following Commencement Date and
receipt by uKarma of Northern Response’s written request for the Delivery
Materials. uKarma will deliver the Delivery Materials to Northern Response or to
a carrier designated by written notice by Northern Response, which shall be
deemed to be delivery hereunder and uKarma shall not be liable for any default
or action taken or default made in delivery by any other party. The cost of
delivering all Delivery Materials shall be paid by Northern Response. All
Delivery Materials shall remain the property of uKarma, subject only to the
right of Northern Response to make use thereof in accordance with the terms
hereof.

 

ii.  
Northern Response shall, within ten (10) days of receipt of the Delivery
Materials, provide notice to uKarma in writing if the Delivery Materials, or any
part thereof, are defective, damaged or incomplete. Any failure by Northern
Response to deliver such written notification as aforesaid shall be deemed to be
acceptance by Northern Response of such Delivery Materials. In the event the
Delivery Materials, or any part thereof, are defective or incomplete, uKarma
shall replace such defective, damaged or incomplete materials within twenty (20)
days of uKarma’s receipt of the aforementioned written notification, such twenty
(20) day replacement time not to include the time it takes for shipping.

 

iii.  
Northern Response hereby agrees, at uKarma’s expense, to return to uKarma at the
address set out in the Schedule 2, or such other place as uKarma may designate
by notice in writing as provided herein, all Delivery Materials and all other
material associated with the Programs delivered to and/or created by Northern
Response within ten (10) days after the earlier of the expiration or termination
of the Term, in the same condition (reasonable wear and tear excepted) as such
Delivery Materials and other materials were delivered to Northern Response.

 

iv.  
Northern Response shall take all necessary precautions to safeguard and to
prevent any unauthorized duplication of the Delivery Materials and any and all
copies, prints and versions thereof.

 
7
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

2.  
TERRITORY.

 
As concerns geographic areas within the Territory that are not part of the
European Union [as constituted on of the Effective Date of this Agreement]
(“EU”), Section 2.a. applies and Sections 2.b. and 2.c. do not apply. As
concerns geographic areas within the Territory that are part of the EU, Section
2.a. does not apply and Sections 2.b. and 2.c. do apply. The remainder of
Section 2 applies in all instances.
 

a.  
The License granted hereby extends only to the geographic areas within the
Territory. Northern Response expressly acknowledges and agrees that it is not
licensed to make or authorize any use, direct or indirect, of the Licensed Works
in any other geographic area, and that it is not licensed to, and will not,
knowingly sell any Programs to persons or entities who are likely to make or
authorize any such use or resell them in another area.

 

b.  
Northern Response will enter into a binding data protection safe harbor
agreement with uKarma for at least the duration of the Term.

 

c.  
Except as required by Article 81 of the EEC Treaty:

 

i.  
The License granted hereby extends only to the Territory. Northern Response
expressly acknowledges and agrees that it is not licensed to make or authorize
any use, direct or indirect, of the Licensed Works in any other geographic area.

 

ii.  
Notwithstanding the foregoing, as concerns geographic areas of the Territory
within the EU, Northern Response may, if it receives orders from an importer
within another Member State of the EU, export the Programs to one or more other
geographic areas within the EU outside the Territory, provided that Northern
Response gives at least thirty (30) calendar days prior written notice of the
geographic areas concerned. Northern Response may not export the Programs
outside both the Territory and the EU unless the Programs are destined for
ultimate delivery within the Territory or the EU.

 

iii.  
In any geographic area of the EU other than the Territory, Northern Response
shall not and shall not permit others to advertise the Programs (by use of the
Infomercials or otherwise), establish any depot, network or other facility for
the purposes of distributing the Programs, exhibit the Programs in any trade
fair, show or exhibition, or otherwise pursue or promote sales of the Programs.

 

d.  
uKarma expressly disclaims any and all indemnification obligations and
representations and warranties shall not apply, as concerns publication,
reproduction, distribution and all other uses of the Licensed Works outside of
the Territory.

 
 
8
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

e.  
Notwithstanding the rights granted to Northern Response in the Territory,
Northern Response acknowledges that uses of the Licensed Works by uKarma or
others acting with its consent that are not intentionally directed to recipients
within the Territory but are incidentally accessible or available within the
Territory (e.g., by virtue of a user within the Territory accessing one of
uKarma’s Websites intended for users outside of the Territory) shall not be
deemed to violate any other rights granted to Northern Response pursuant to this
Agreement.

 

f.  
Upon notice from uKarma, Northern Response shall immediately and permanently
cease delivering Programs (and/or Infomercials) to any person or entity named in
such notice as one dealing directly or indirectly with Programs in a manner
inconsistent with the provisions of this Section.

 

3.  
COVENANTS OF NORTHERN RESPONSE.

 

a.  
Use. Northern Response shall commence any required dubbing of the Programs and
Infomercials, subject to uKarma’s prior approval as heretofore and hereinafter
required, under the terms of this Agreement within a reasonable time following
the Commencement Date and upon prior written notice to uKarma. Northern Response
shall not act in any manner that is inconsistent with the provisions hereof or
which may violate any applicable law, rule or regulation.

 

b.  
Best Efforts. Northern Response shall, throughout the Term and as permitted
under this Agreement, use its best efforts in the advertising, promoting,
selling and distributing, and in any other dealing with or disposal of, the
Programs, to protect the good name and goodwill associated with the uKarma Marks
and to obtain the greatest number of sales of the Programs throughout the
Territory and throughout the Term.

 

c.  
Fees. Northern Response, in consideration of the License, shall pay to uKarma,
via wire transfer the wholesale price of each Unit as set forth in Schedule 9
and below. All payments shall be made in U.S. Dollars.

 

d.  
Taxes and Fees. Northern Response shall be solely responsible for remitting all
and any taxes, fees or charges of any kind levied by any national or local
government, or government unit or any administrative agency in the Territory so
that all monies remitted to uKarma hereunder shall be free and clear of any such
costs or expenses. In the event that a local income tax or withholding tax is
assessed against uKarma by a taxing authority of the Territory, or as otherwise
requested by uKarma, Northern Response promptly shall furnish uKarma with a
receipt for such income tax payment in form suited to uKarma’s claim for foreign
tax credit under the United States Internal Revenue Code, as uKarma may
prescribe from time to time

 
 
9
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

e.  
Statements. On the last day of each calendar quarter hereunder (31 March, 30
June, 30 September, 31 December), Northern Response shall furnish to uKarma or
its nominee a statement, showing for the preceding calendar quarter and the Term
through such period the number of Programs sold, on a country-by-country basis,
and other information as reasonably requested by uKarma.

 

f.  
Time is of the Essence. Time is of the essence of this Agreement concerning all
payment obligations and all performance of obligations by Northern Response and
uKarma. Without limiting uKarma’s other remedies for Northern Response’s late
payment for the Programs, Northern Response agrees to pay interest to uKarma on
any sums of monies owed as set out in this Agreement that have not been received
by uKarma within thirty (30) days following the due date. Such interest shall
accrue from the due date until the date of payment and shall be payable at two
percentage points (2%) above the prime rate of interest reported in The Wall
Street Journal on the date which is closest to the due date, but in no event
higher than the maximum rate allowed by law.

 

g.  
Loss of Rights in or Use of Programs. Upon uKarma’s notice that one or more
Programs has become unavailable or inadvisable for continued use in connection
with this Agreement, Northern Response shall cease use of such Programs and the
parties shall confer in good faith to select replacement Programs for those so
rendered unavailable or inadvisable.

 

h.  
Trademark and Copyright Notices. Northern Response shall:

 

i.  
Affix to all Promotional Materials the trademark and copyright notices and
notices of the sponsorship of uKarma as set forth on Appendix A and any others
uKarma may request from time to time during the Term;

 

ii.  
Sell, distribute or otherwise deal with Promotional Materials solely in
connection with the Programs, and shall, upon expiration or termination of the
Agreement, however caused, automatically be deemed to have assigned and
transferred irrevocably to uKarma, without consideration other than such nominal
consideration as may be required by local law to make valid any such assignment
and transfer, the legal, equitable and beneficial ownership of all rights that
Northern Response may have acquired to any word, device, design or symbol used
by Northern Response on, or developed by Northern Response particularly for use
with, one or more of the Programs and Promotional Materials during the Term, as
well as all product designs created and used for purposes of this Agreement.

 

iii.  
Not cause or grant permission to any third persons or entities to acquire any
copyright or other proprietary right in connection with any such word, device,
design or symbol used by Northern Response in connection with one or more of the
Programs and Promotional Materials.

 
 
10
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

i.  
Northern Response’s promotion of the Programs via an Internet website. Subject
to Northern Response’s compliance with the terms of this Agreement, Northern
Response may advertise and promote the Programs via an Internet website of an
Affiliate, sub-distributor or sub-licensee (the “Website”). Northern Response
may also advertise and promote the Programs on its own proprietary website
(located at www.shopnorthern.com) and other websites approved in advance and in
writing by uKarma; provided that Northern Response shall not charge less for the
Programs than uKarma’s then current price. The Website shall not be fee-based or
subscription-based for users. The Website shall not be marketed and/or targeted
to U.S. resident in any way including without limitation by use of search
advertising targeted to U.S. residents.

 

i.  
Local Domain. Northern Response (or its Affiliate, sub-distributor or
sublicensees) shall select, register and maintain the domain name at which the
Website is hosted (the “Local Domain”).

 

ii.  
Website content. Northern Response shall be responsible for all aspects of the
Website’s content (including without limitation its creation, maintenance,
releases, rights clearance, legal compliance and payment for all fees and
expenses incurred in connection with the foregoing). Northern Response agrees
that all provisions of the Agreement shall govern the Website. Without limiting
the foregoing provisions of this Section, Northern Response promptly shall
supplement, discontinue and otherwise revise its content, advertising and other
Website matter, linking and functions as uKarma may request from time to time in
writing.

 

iii.  
Website use metrics. Northern Response agrees to provide uKarma with Website
traffic and usage data as uKarma requests from time to time. Northern Response
agrees to implement traffic and usage metrics and tools as requested by uKarma
from time to time. Northern Response shall include in the Website terms of use,
user agreement, privacy policy and other documents, all disclaimers, releases
and rights statements to permit Northern Response to provide such traffic and
usage data to uKarma.

 

iv.  
Website shutdown. Without limiting uKarma’s other remedies, uKarma may withdraw
Northern Response’s right to operate the Websites, if Northern Response breaches
Section 3.i. and does not cure such breach within thirty (30) days after
uKarma’s written notice describing such breach.

 
 
11
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

j.  
Press Releases. Any press release proposed by Northern Response to be issued
shall be submitted to uKarma for its review and written approval at least five
(5) business days prior to its intended release. Northern Response shall not
release any press statement which has not been approved in writing and in
advance in its entirety by uKarma. Failure of uKarma to approve or disapprove a
proposed press release, in whole or in part, within five (5) business days after
receipt, shall constitute disapproval. Northern Response shall coordinate all
public and press relations with uKarma’s public relations department. uKarma
shall not unreasonably withhold approval of proposed press releases, provided
that Northern Response must implement changes requested by uKarma. Northern
Response shall not be deemed to have breached the provisions of this Section
3.j. as concerns statements issued by Northern Response in response to media
inquiries in pursuit of news stories unsolicited by Northern Response, provided
that Northern Response shall inform the media that the response is that of the
Northern Response, and does not necessarily reflect the position or opinion of
uKarma.

 

4.  
QUALITY CONTROL/RECALL.

 

a.  
Quality Control. The Programs (including any wrapping materials), Websites and
all Promotional Materials, sold, distributed or otherwise disposed of or used
pursuant to and under this Agreement shall bear faithfully reproduced uKarma
Marks and shall meet the high standards of design, size, color and style
established by uKarma in accordance with this Agreement and Northern Response
will not knowingly cause or authorize any Program, Website or Promotional
Materials not conforming to the requirements of this Agreement to be available
for sale or otherwise within the Territory. All Programs, Websites, Infomercials
used in the Territory shall conform to, and comply with, in all respects, all
federal, state and local laws, rules and regulations governing the sale and/or
use of such Programs, Websites and/or Infomercials, including without limitation
and as applicable all regulations and requirements of governmental bodies in the
same capacity as the Federal Trade Commission in geographic and political areas
outside the United States, and successor and affiliate agencies. Northern
Response shall not cause or authorize:

 

i.  
the use of any substandard wrapping materials or mislabeling of Programs;

 

ii.  
in its actions or omissions under or related to this License, any violation of
any federal, state or local law or regulation, including, but not limited to,
regulations imposing advertising standards, privacy (including without
limitation data collection and retention) or requiring trade, content
descriptions and/or disclaimers of Programs, Websites and/or Infomercials;

 
12
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

iii.  
distribution (whether as part of the Programs, Websites and/or Infomercials) of
any of the Licensed Works that are detrimental in design or inferior in quality,
material or workmanship that as presently reflected in uKarma’s use of the
Licensed Works;

 

iv.  
the use of the uKarma Marks or any other word, device or symbol associated in
any way with UKarma in connection with any product, service or activity that is
not the subject of this License.

 

b.  
Recall. Northern Response immediately shall comply at uKarma’s sole expense with
all governmental or regulatory requirements or recommendations to recall or
discontinue Programs and/or Infomercials from distribution and to remedy their
defects (for example, should the use of the Programs pose an actual or potential
public health or safety concern). Northern Response will provide uKarma written
notice of all such circumstances immediately upon Northern Response learning of
them and shall update uKarma in writing no less frequently than weekly until the
issue is resolved fully.

 

5.  
TERMINATION.

 

a.  
This Agreement shall terminate automatically upon written notice by uKarma to
Northern Response, effective on the date specified in such notice, should one or
more of the following circumstances occur:

 

i.  
Northern Response becomes insolvent, goes into liquidation or receivership, has
a receiver appointed, or is admitted to the benefits of any procedure for the
settlement of debts or be declared bankrupt.

 

ii.  
Northern Response, or any principal of Northern Response, including any officer
or director, is convicted of a criminal offense.

 

iii.  
Northern Response uses or permits use of the uKarma Marks or Programs other than
as expressly authorized by this Agreement.

 

b.  
This Agreement shall terminate automatically upon written notice by uKarma to
Northern Response, effective on the date specified in such notice, should one or
more of the following circumstances occur and not be cured within thirty (30)
days of uKarma’s written notice to Northern Response describing such
circumstances:

 

i.  
Northern Response fails to offer for sale all required Programs for any
continuous three (3) month period during the Term.

 

ii.  
Sales or use by Northern Response, or anyone acting with Northern Response’s
authorization on its behalf, of Programs and Promotional Materials without the
approval required hereunder.

 
13
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

iii.  
Northern Response fails to pay all applicable premiums for and retain the
insurance required by Section 8.e.

 

iv.  
Northern Response has accrued arrearages of more than sixty (60) days in its
obligations to third persons or entities in connection with Northern Response’s
performance of this Agreement.

 

v.  
Northern Response fails to submit a quarterly statement in the form set forth in
Section 3.e.

 

vi.  
Northern Response fails to submit to uKarma copies of all and any withholding
tax receipts concerning payments to uKarma pursuant to this Agreement, as
required by Section 3.d.

 

c.  
Either party may terminate this Agreement upon written notice, effective on the
date specified in such notice, if:

 

d.  
an Event of Force Majeure continues for a continuous period exceeding six (6)
months; or

 

e.  
the other party materially breaches this Agreement and does not cure such breach
within thirty (30) days after the party alleging such breach gives written
notice describing such breach.

 

6.  
EFFECT OF TERMINATION OR EXPIRATION.

 

a.  
Northern Response shall have the following additional obligations upon
expiration, or termination for any reason, of this Agreement:

 

i.  
To pay within ten (10) days to uKarma all monies due and owing;

 

ii.  
To deliver to uKarma the statement on the dates indicated in Section 3.e.

 

iii.  
To execute within (10) days after uKarma’s request such documents as uKarma may
request in order to vest fully and confirm in uKarma all rights to the Licensed
Works, failing which Northern Response hereby irrevocably appoints uKarma as its
attorney-in-fact to execute all documents and do all things necessary for this
purpose.

 

b.  
Northern Response shall not be entitled to and shall not use, sell, exploit or
in any way make reference to any uKarma Marks or Programs and Promotional
Materials, and anything, including but not limited to words, devices, designs
and symbols, similar to the uKarma Marks or in any way associated with uKarma,
and permanently shall cease all uses thereof, except with the written consent of
uKarma or as permitted herein.

 
14
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

c.  
Northern Response promptly will return or cause to be returned, all Programs,
Infomercials, plates, film, copies, pdf, gif, jpeg, tiff and other computer
files, negatives, positives and any other article or device primarily employed
by Northern Response or anyone acting on Northern Response’s behalf for the
purpose of producing and/or distributing Programs an Promotional Materials
wherever located.

 

d.  
Within ten (10) days after the effective date of this Agreement’s expiration or
termination, or the happening of any event that terminates this Agreement where
no such notice is required, Northern Response shall furnish to uKarma a complete
and accurate written statement showing the number and description of Programs in
process and on hand and the physical address where they are located. uKarma or
its authorized agents shall have the right to conduct a physical inspection and
take inventory to ascertain or verify such inventory and statement. Without
limiting uKarma’s other remedies, Northern Response’s refusal to submit to such
physical inventory by uKarma or its authorized agents, or Northern Response’s
failure to furnish to uKarma the statement described above, shall forfeit
Northern Response’s right to complete any work in process and to dispose of such
inventory.

 

e.  
Except for termination due to breach of Section 5.a.i., Northern Response for a
period of ninety (90) days after expiration or termination of this Agreement
shall use its best efforts to dispose of Programs, the samples for which have
previously been approved as provided under this Agreement and that are in
process or on hand at the time such notice of termination is received; but in
such event Northern Response shall pay fees (if any are due or become due) and
furnish statements with respect to said period in accordance with the terms of
this Agreement as though the License were still in effect.

 

f.  
Upon expiration or termination of this Agreement for any reason, Northern
Response acknowledges that uKarma may continue to use the alternative language
versions of the Programs created hereunder, the Promotional Materials and
derivatives thereof in perpetuity, whether or not Northern Response created such
materials specifically for this Agreement or used such materials exclusively in
connection with this Agreement.

 

7.  
REPRESENTATION AND WARRANTIES.

 

a.  
uKarma’s Representations and Warranties. uKarma represents and warrants that:

 
15
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

i.  
uKarma has the sole and exclusive right to convey the rights, licenses and
privileges granted herein; and the rights granted herein are free and clear of
any liens or encumbrances.

 

ii.  
The exercise of the rights granted to Northern Response in and to the Licensed
Works and materials contained therein in accordance with the terms hereof will
not, under U.S. law, infringe upon the copyrights or the literary, dramatic,
musical, or motion picture rights or the trademarks or the trade names of any
party whatsoever and, to the best of its knowledge, under U.S. law, the
distribution and other exploitation of the Licensed Works will not under U.S.
law violate the privacy, publicity, civil or property rights of any third party
whatsoever.

 

iii.  
All claims, testimonials, representations, endorsements, statements,
demonstrations, illustrations, animations, certifications, releases, consents,
licenses, authorizations of any kind including but not limited to those of any
and all individuals appearing or shown in any marketing materials or other
materials supplied by the uKarma to Northern Response and associated with the
Programs, including, without limitation, packaging and marketing materials,
(collectively, “Testimonials”) are true and accurate. All Testimonials, where
applicable, are supported by adequate and proper testing. Where testimonials or
representations have been made by any person in the Programs or in any materials
provided by uKarma, uKarma shall, upon written request, provide Northern
Response with supporting material to verify that the representation or
testimonial was made or published by that person, or that the representation or
testimonial was, before being made or published, approved and permission to make
or publish it was given in writing by that person and the representation or
testimonial accords with the representation or testimonial previously made,
published or approved. Northern Response acknowledges that all such Testimonials
were completed in the United States pursuant to applicable United States law and
that uKarma makes no representation or warranty regarding use of the
Testimonials outside of the United States.

 

iv.  
All Units (including any wrapping materials) sold to Northern Response (or its
Affiliates, sub-licensees or sub-distributors) will be of consistent kind and
quality equal to or better than initial samples and shipments, will be fit and
safe for the purpose intended, free from imperfections, and will be new and
un-used, undamaged, not refurbished, not substituted, not defective and any
Units not complying with this paragraph may be returned at uKarma’s expense for
a complete refund or replacement and reimbursement for any costs related thereto
by uKarma at Northern Response’s sole discretion.

 
16
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

v.  
uKarma expressly disclaims any and all other representations and warranties,
concerning, marketability, size of the market for, or demand pertaining to, any
of the Licensed Work, or Northern Response’s potential to generate a profit or
revenues regarding distribution of Licensed Works.

 

b.  
Northern Response’s Representations and Warranties. Northern Response represents
and warrants that:

 

i.  
Northern Response has the right to enter into and fully perform this Agreement.

 

ii.  
Northern Response will not incur, undertake or make any representation,
warranty, covenant or agreement on behalf of uKarma to or for any person, firm
or corporation.

 

iii.  
Northern Response will fully perform all obligations, agreements and covenants
made herein and has obtained or will cause to obtain all governmental approvals
and permissions throughout the Territory necessary for Northern Response to
perform this Agreement.

 

iv.  
Northern Response will, at uKarma’s sole expense, within the Territory, take all
such actions, proceedings or steps as may be necessary either in uKarma’s name
or in such name as uKarma shall require to register or otherwise protect the
copyright in the Licensed Works and any other marks, trade names or interests or
rights of uKarma. Northern Response will, at any time during the Term hereof or
thereafter, execute such documents and comply with uKarma’s other requests for
establishing and maintaining uKarma’s exclusive rights in the Licensed Works and
associated promotional materials, marks and styles, including the execution and
recordation of registered user or similar agreements in form and content
approved by uKarma’s counsel, if permitted by law. Further, Northern Response
agrees to notify uKarma promptly of any infringement or breach of the copyright
or other rights in the Licensed Works as shall come to the attention of Northern
Response; to take all such actions or steps at uKarma’s expense as uKarma shall
require in respect of any such infringement or breach, and to cooperate fully
with uKarma in any action by or against uKarma or any of its Affiliates relating
to rights in and/or remedies for infringements thereof in the Territory.

 

v.  
Northern Response shall not use, authorize or permit the use of any of the
positives, negatives or videotape submasters of the Programs that may come into
its possession or under its control hereunder for any purpose other than for the
purpose of exercising its rights hereunder.

 
17
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

vi.  
Northern Response will keep uKarma fully informed on a regular basis of Northern
Response’s activities in connection with the Programs hereunder.

 

vii.  
Northern Response shall not sell, license or exploit the Programs in conjunction
with the sale, license or exploitation of any other motion picture or video.

 

viii.  
Northern Response shall not suffer or permit any lien, charge, pledge, mortgage
or encumbrance to attach to the Programs or any property therein, including,
without limitation, submasters and positive prints thereof; and all taxes, fees
or other like charges now or hereafter imposed, levied or assessed in connection
with the delivery, distribution and/or exhibition of the Programs, shall be
borne, assumed and paid by Northern Response.

 

ix.  
All dealings between Northern Response and related and affiliated entities shall
be on a good faith, arm’s-length basis.

 

8.  
INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE.

 

a.  
Indemnification by uKarma. uKarma shall defend, indemnify and hold harmless
Northern Response, its Affiliates and their respective officers, directors,
shareholders, employees and representatives for, from and against any and all
costs, claims, suits, losses, liabilities, damages and expenses, including
reasonable attorney’s fees (collectively, “Losses”) they incur due to (i) a
breach of uKarma’s representations and warranties in section 7 and (ii) claims
asserted against Northern Response by (non-affiliated) third persons or entities
(whether formally or otherwise asserted or threatened) alleging that Northern
Response’s use of the Licensed Works as permitted pursuant to this Agreement
infringes trademark rights or copyright rights arising within the U.S. and the
Territory (collectively, the “Indemnified Matters”).

 

b.  
Indemnification by Northern Response. Northern Response shall defend, indemnify
and hold harmless uKarma, its Affiliates and their respective officers,
directors, shareholders, employees and representatives for, from and against any
and all Losses they incur due to (i) claims asserted by third persons or
entities (whether formally or otherwise asserted or threatened) concerning
Northern Response’s performance or breach of this Agreement and/or its
representations, warranties, covenants, obligations and other provisions
(including without limitation as concerns Northern Response’s services, web site
content, marketing and promotional practices, business models and distribution
systems operations, Northern Response’s direct or indirect distribution or
dissemination of any computer viruses, Trojan horses, worms, malicious code or
any other computer anomaly regardless of whether such distribution or
dissemination was intentional, negligent or purely accidental), but not Losses
incurred in connection with such claims as they concern uKarma Indemnified
Matters; or (ii) claims asserted by third persons or entities (whether formally
or otherwise asserted or threatened) claiming infringement of patent, trade
secret, copyright or trademark, violation of rights of publicity and privacy,
literary, music performance and/or dramatic right [arising other than directly
and solely from Northern Response’s uses permitted pursuant to this Agreement of
the Licensed Elements or any other materials delivered to Northern Response in
the form in which such materials are delivered by uKarma to Northern Response];
or (iii) criminal, quasi-criminal and/or governmental, administrative and
regulatory complaints, inquiries and proceedings brought by any Federal, state,
local or other governmental or quasi-governmental agency based on the actions or
activities of Northern Response or its designees.

 
18
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

c.  
Indemnification Procedures. The person or entity claiming entitlement pursuant
to this Section (in such capacity, the “Indemnitee”) shall give notice to the
other party (in such capacity, the “Indemnitor”) of such circumstances as soon
as reasonably practicable, but in no event later than twenty (20) days after the
Indemnitee learns that the third person or entity claim triggering the
Indemnitor’s indemnification obligation has been asserted; provided that
Indemnitee’s delay in providing notice of such claim to the Indemnitor shall
only negate Indemnitor’s obligations to the extent such delay prejudiced the
Indemnitor materially. The Indemnitor shall control the defense and settlement
of the claim, provided that it shall not admit any wrongdoing or liability of
the Indemnitee without the latter’s prior written consent. The Indemnitee shall
cooperate with such defense and settlement as reasonably requested by the
Indemnitor. The Indemnitee shall be entitled to retain independent counsel at
its own expense if it desires independent counsel, or at the Indemnitor’s
expense if the Indemnitor fails to defend reasonably or a counsel conflict of
interest does or is likely to arise. The Indemnitee may waive its entitlement
for indemnification from the Indemnitor for the claim and assume control of its
own defense at its own expense.

 

d.  
LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES
ARISING FROM OR OTHERWISE CONCERNING THIS AGREEMENT, WHETHER OR NOT THE
POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES WAS KNOWN OR CONTEMPLATED. UKARMA’S
AGGREGATE LIABILITY FOR ANY CLAIMS ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE LIMITED TO PAYMENTS ACTUALLY RECEIVED FROM NORTHERN RESPONSE
WITHIN THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEEDING THE ACCRUAL OF THE
EVENT GIVING RISE TO SUCH LIABILITY.

 

e.  
Insurance. Immediately upon execution by both parties of this Agreement,
Northern Response shall obtain and maintain at its own expense a comprehensive
liability insurance policy for single event limits not less than Two Million
Dollars ($2,000,000) from one or more insurers duly licensed to provide
insurance services within in the Territory rated A:VII or better by Best’s Key
Rating Guide, and otherwise qualified to write the policy, concerning its
activities conducted in connection with this Agreement. Such policy shall name
uKarma, its Affiliates, and their respective officers, directors, shareholders,
employees and representatives (collectively, the “Named Insureds”) as additional
insureds, shall waive subrogation against the Named Insureds, shall contain
deductibles and coverages generally available to operations similar to those of
Northern Response at standard commercial rates, and may not be amended,
canceled, terminated or permitted to lapse without at least twenty (20) days’
prior written notice to uKarma specifying the amendment or event, as applicable.
Within ten (10) days after the Effective Date during the Term, on each
anniversary of the Effective Date, and otherwise from time to time during the
Term as requested by uKarma, Northern Response shall deliver to uKarma the
insurers’ certificates of insurance evidencing the binding and continuing effect
of such policy and terms.

 

9.  
GENERAL PROVISIONS.

 

a.  
Assignment of Agreement. This Agreement may not be assigned, sublicensed or
transferred (whether by stock purchase, merger, or otherwise) in whole or in
part by Northern Response voluntarily, by operation of law or otherwise, without
the prior written consent of uKarma. uKarma may assign or transfer its rights
and interests hereunder at its sole discretion. Any purported assignment,
transfer or sublicense in violation of this Agreement shall be void.

 

b.  
Events of Force Majeure. Northern Response and uKarma shall be excused from
their obligations hereunder to the extent that either party is delayed or
interrupted in, or prevented from, the performance of its obligations by reason
of fire, flood, war, public disaster, strikes or labor difficulties, government
enactment, regulation, or order, or any other cause beyond its control, and not
caused by such party (“Event of Force Majeure”). In an Event of Force Majeure,
the party so claiming shall notify the other party in writing within five (5)
days upon such occurrence, and proof of the Event of Force Majeure must be
provided within fifteen (15) days from the occurrence. Such proof shall be in a
form certified by the Chamber of Commerce and Industry or any other applicable
authority under the law of the state claiming the Event of Force Majeure. Should
the Event of Force Majeure cease, the party claiming the Event of Force Majeure
shall so notify the other party within fifteen (15) days from such time.

 
19
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

c.  
Consents and Approvals. In this Agreement, where the consent or approval of
uKarma is required to any action of Northern Response, such consent or approval
shall only be effective if granted in writing by uKarma. In no event shall
uKarma’s silence be deemed consent, and if uKarma fails or declines to grant
such consent or approval to Northern Response, uKarma shall not be liable to
give any reason therefor or for any events or circumstances that arise as a
result of such failure.

 

d.  
Independent Contractor. The relationship between the parties shall be that of
independent contractor, and not that of agent/principal, employer/employee, or
joint venture partners, and no act or omission to act shall be construed to
change such status. Neither party shall bind the other, and neither will act or
purport to do so.

 

e.  
Governing Law, Service of Process. This Agreement and the rights of the parties
to it shall be construed and governed by the laws of the jurisdiction set forth
in Schedule 12 Any service of process in any such action or proceeding may,
among other methods, be served upon a party by delivering it or mailing it, by
registered or certified mail, or by reputable international courier, addressed
to the party at the notice address then designated for it pursuant to this
Agreement, and such service of process shall be deemed to have the same force
and effect as personal service within the jurisdiction set forth in Schedule 12.

 

f.  
Arbitration. Any disputes, controversies or claims arising out of or relating to
this Agreement, including the issue of arbitrability of such disputes, will be
resolved exclusively by binding arbitration before a retired judge on the
Entertainment Panel of JAMS in Santa Monica, California. The arbitrator will
award the prevailing attorney its reasonable arbitration, expert and attorneys’
fees, costs and expenses. Any interim or final arbitration award may be enforced
in any court of competent jurisdiction.

 

10.  
CONFIDENTIAL INFORMATION.

 

a.  
Northern Response shall not, during the term of this Agreement or at any time
thereafter, communicate, divulge, or use for the benefit of any other person or
legal entity any confidential information which may be communicated to Northern
Response or of which Northern Response may be apprised by virtue of Northern
Response’s operations hereunder. Northern Response may only divulge such
confidential information to such of its employees, and use such information, as
is necessary in order to operate under this Agreement, and may divulge such
information to Northern Response’s accountants, attorneys and bankers (serving
in their capacity as such) as may be necessary and as are notified of this
obligation of confidentiality. If Northern Response is served with a subpoena or
other legal process that may require the disclosure of such confidential
information, knowledge, know-how, or techniques, Northern Response shall
immediately notify uKarma and shall comply with uKarma’s instructions, to the
extent permitted by law, regarding the disclosure and continued protection
against non-disclosure and non-use of such information, knowledge, know-how, or
techniques. Any and all information, knowledge, know-how, and techniques that
uKarma designates as confidential shall be deemed confidential for purposes of
this Agreement, except information which Northern Response can demonstrate came
to its attention prior to disclosure thereof by uKarma; or which, at or after
the time of disclosure by uKarma to Northern Response, had become or later
becomes a part of the public domain, through publication or communication by
others having no confidentiality obligations regarding same.

 
20
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 

b.  
At uKarma’s request, Northern Response shall require its officers and any other
persons having access to any confidential information from uKarma to execute
covenants that they will maintain the confidentiality of information they
receive in connection with their employment by or dealings with Northern
Response.

 

c.  
Northern Response acknowledges that any failure to comply with the requirements
of this Section 10 will cause uKarma irreparable injury, not readily compensable
by money damages, and (without limiting other obligations or remedies) Northern
Response agrees to pay all court costs and reasonable attorney’s fees incurred
by uKarma in obtaining specific performance of, or an injunction against
violation of, the requirements of this Section.

 
11.  NOTICES. All notices permitted or required under this Agreement shall be in
writing and shall be delivered in person or by courier, or mailed by certified
or registered mail, postage prepaid, return receipt requested, and addressed as
set forth in Schedule 2, or to such other address as shall be given by notice in
accordance with this Section 11. If notice is given in person or by courier, it
shall be effective upon delivery; and if notice is given by mail, it shall be
effective five (5) business days after deposit in the mail.
 
12.  INVALIDITY. If any provision or any application of any provision hereof is
adjudged illegal, unenforceable or invalid and such adjudication has become
final and non-appealable, such provision or application shall be deemed deleted
without affecting the remainder of this Agreement.
 
13.  ENTIRE AGREEMENT. This Agreement represents the entire understanding of the
parties. None of the terms of this Agreement can be modified except by an
express agreement in writing signed by the parties. There are no
representations, promises, warranties, covenants or undertakings other than
those contained in this Agreement. The failure of either party hereto to
enforce, or the delay by either party in enforcing, any of its rights under this
Agreement shall not be deemed as constituting a waiver or modification thereof.
Other than the Named Insureds in their capacity as such, there are no third
party beneficiaries of this Agreement.
 
14.  SURVIVAL. The following Sections shall survive expiration or termination of
this Agreement: Sections 7., 8., 9., 10. (for a period of 3 years), 11., 12. and
13.
 
15.  BINDING AGREEMENT. This Agreement shall be binding on the parties
immediately upon its execution by the respective authorized representatives of
Northern Response and uKarma.
 
21
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this instrument to be
duly executed by a duly authorized representative.
 
UKARMA CORPORATION
(uKarma)
 

By:               Its:               Date:                
NORTHERN RESPONSE INTERNATIONAL LIMITED
(Northern Response)
          By:               Its:               Date:      

 
22
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Delivery Materials
 
uKarma shall deliver to the Northern Response upon the terms and conditions of
Section 1.k. of the Agreement the following materials on a royalty-free basis:
 
DVDs of the Programs (in order for Northern Response to produce the alternative
language tracks)
 
Masters of the Infomercials
 
Northern Response hereby agrees to reimburse uKarma for the cost of production,
manufacture and/or duplication of any such materials immediately upon receipt of
an invoice from uKarma thereof.
 
uKarma shall deliver to the Northern Response upon its request, only if
available to uKarma, and upon the terms and conditions of Section 1.k. of the
Agreement, the following: additional advertising and promotional materials.
 
Northern Response hereby agrees to reimburse uKarma for the cost of production,
manufacture and/or duplication of any such materials immediately upon receipt of
an invoice from uKarma therefor.
 
23
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
 
TRADEMARK NOTICE:
 
The Product shall bear on its cover the following legend in a form approved by
uKarma:
 
“______ are exclusive trademarks of uKarma Corporation. Used by permission.”
 
COPYRIGHT NOTICE:
 
Every Image shall bear an appropriate copyright notice (dates to be supplied by
uKarma) in the following form:
 
“Photo Copyright © [year of such photo’s first publication] by uKarma
Corporation. All rights reserved.”
 
SPONSORSHIP NOTICE: [where applicable]
 
24
INITIALS: uKarma _______
Northern Response_______

--------------------------------------------------------------------------------

 